Citation Nr: 0316103	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma to include a 
cough due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.

3.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

4.  Entitlement to service connection for chronic diarrhea 
due to undiagnosed illness.

5.  Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 
1972 and from August 1990 to June 1991. The appellant had 
additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in September 1995 and 
May 1997 by the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 1999, the appellant appeared at a hearing held in 
Nashville, Tennessee, before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing.

The Board remanded these issues in November 1999 for further 
development.  Pursuant to the remand, the RO granted service 
connection for a low back and peptic ulcer disease, status 
post vagotomy and pyloroplasty.  As will be discussed below, 
although the RO granted service connection for the peptic 
ulcer disease, it continued a denial of service connection 
for chronic diarrhea.  The remaining issues will be addressed 
below. 

The Board notes that, although the issue of service 
connection for memory loss was not listed in the Board's 
November 1999 Remand, it was on appeal at that time and 
continues to be.  Therefore, the Board will address this 
issue in the action below.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran has asthma with a constant cough due to 
service.

4.  The veteran has chronic diarrhea secondary to service-
connected peptic ulcer disease, status post vagotomy and 
pyloroplasty.

5.  The veteran's complaints of chronic fatigue have been 
attributed to the known clinical diagnosis of sleep apnea, 
which is not etiologically related to service.

6.  Objective medical evidence of a disease manifested by 
joint pain, other than of the low back and right knee, was 
not present during service and is not due to an undiagnosed 
illness.

7.  Objective medical evidence of memory loss is not of 
record.


CONCLUSIONS OF LAW

1.  Asthma was incurred as a result of service. 38 U.S.C.A. 
§§ 1110, 1117 (West 2002).

2.  Chronic diarrhea developed proximately due to service-
connected peptic ulcer disease, status post vagotomy and 
pyloroplasty.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2002).

3.  Chronic fatigue was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002).

4.  Joint pain and memory loss were not incurred in or 
aggravated by service either on a direct basis or as a result 
of undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on these claims.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a May 1997 statement 
of the case, supplemental statements of the case issued in 
March 1998 and February 2003, a Board Remand issued in 
November 1999, and a March 2001 letter, VA informed the 
appellant of the type of evidence needed to substantiate his 
claims.  The appellant was also advised that VA would assist 
in obtaining identified records, but that it was appellant's 
duty to provide enough information for VA to obtain the 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the statement of the 
case, the supplemental statements of the case, the Board 
Remand, and the March 2001 letter informed the appellant of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, this was 
satisfied by the VA examinations provided the appellant in 
1996, 1997, 1999, and 2002, and the VA and non-VA medical 
records obtained.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim o, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (2002). 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) An undiagnosed 
illness. (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following: (1) 
Fatigue. (2) Unexplained rashes or other dermatological 
signs or symptoms. (3) Headache. (4) Muscle pain. (5) 
Joint pain. (6) Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) Gastrointestinal 
signs or symptoms. (11) Cardiovascular signs or 
symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117.  In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  See 68 Fed. Reg. 34,539, 34,540 
(2003) (to be codified at 38 C.F.R. § 3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." 
This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." Also, "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  See 68 Fed. Reg. 34,539, 34,540 (2003) (to be 
codified at 38 C.F.R. § 3.17).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Asthma

The Board finds that service connection is warranted for 
asthma to include a cough.  The veteran maintains that he 
developed a constant cough as a result of his service in 
Southwest Asia.  The veteran recalled being exposed to oil 
fires in the Persian Gulf.  The Board notes that pre-service 
private medical records indicate that the veteran was treated 
in July 1990 (prior to service) for pneumonia with a 
persistent cough.  However, it is unclear whether the veteran 
actually was diagnosed with a respiratory disorder prior to 
his tour of duty in the Persian Gulf.  The pneumonia and 
bronchospasm prior to service do not appear to have been 
chronic.  In August 1990 the veteran was diagnosed with 
bronchospasm and the chest x-ray was unremarkable.

Although the service medical records do not show findings of 
this disorder, the post-service medical records indicate that 
the veteran has consistently been treated for a cough since 
1991.  According to a January 1994 examination report for the 
National Guard, the examiner noted that the veteran had had a 
cough since serving in the Persian Gulf.  According to a 
December 1999 VA respiratory examination report, the examiner 
opined that the veteran had lightly asthmatic bronchitis with 
a history of intermittent wheezing and rhonchi on examination 
that may be related to some sort of exposure during Desert 
Storm.  

Based on the foregoing evidence, the Board finds that service 
connection for asthma to include a cough is warranted on a 
direct basis.  38 C.F.R. §  3.303.  The evidence of record 
supports the veteran's claim.  The probative evidence of 
record indicates that the veteran's currently diagnosed 
asthma is related to service in the Persian Gulf.

IV.  Chronic diarrhea

The Board finds that service connection is warranted for 
chronic diarrhea.  The RO granted service connection for 
peptic ulcer disease, status post vagotomy and pyloroplasty 
in a January 2003 rating decision.  It appears based on the 
evidence of record that diarrhea is a symptom of the 
veteran's peptic ulcer disease, status post vagotomy and 
pyloroplasty.  In 1972, nearly half of the veteran's stomach 
was removed during his first tour of duty.  Over the years, 
the veteran has continued to experience stomach troubles with 
diarrhea.

According to a May 2000 VA gastrointestinal examination 
report, the examiner found that the veteran had an illness 
involving diarrhea, which was probably associated with 
surgery secondary to bile acids and would have bile-acid-
induced diarrhea.  Based on the documented gastrointestinal 
surgery performed during the veteran's first tour of duty in 
the early 1970s and the findings made by the May 2000 VA 
examiner, the Board finds that service-connection for chronic 
diarrhea is warranted.

V.  Chronic fatigue

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic fatigue, including as due to undiagnosed illness.  
The veteran's reported symptoms of fatigue have been related 
by medical evidence to known clinical diagnoses of severe 
sleep apnea; the evidence does not demonstrate that any 
current fatigue is related to the veteran's active service.  
The veteran's service medical records are negative for 
findings of fatigue, including his recently obtained service 
medical records that document his tour of duty in Southwest 
Asia.  

According to a May 2000 addendum to a December 1999 VA 
examination report, the examiner opined that the veteran had 
significant sleep apnea based on a sleep study.  The examiner 
added that the veteran's sleep apnea could be causing the 
symptoms of fatigue and tiredness, and given that all of the 
veteran's symptoms could be explained by sleep apnea, further 
evaluation for other causes was not necessary.  

The Board notes that in a September 1996 VA examination 
report, the examiner linked the veteran's complaints of 
fatigue to service in the Persian Gulf.  The Board finds that 
this evidence lacks probative weight in comparison with the 
findings of the VA examiner in December 1999 and the addendum 
in May 2000.  The September 1996 VA examiner did not provide 
an adequate explanation to support his finding that the 
veteran's fatigue was due to service in the Persian Gulf.  
Furthermore, the examiner did not find that it was due to an 
undiagnosed illness.  

The medical evidence before the Board is that the veteran's 
fatigue problems of which he has complained to examiners have 
been associated with a known clinical diagnosis, and they 
have not been shown to represent a cluster of signs and 
symptoms of unknown etiology.  The Board has considered the 
non-VA medical evidence of record but finds that it lacks 
probative weight in comparison to the evidence discussed 
above.  Under the circumstances, service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
precluded. Further, there is no evidence of a chronic fatigue 
disorder in service, nor is there evidence relating any 
current fatigue disorder to any incident of service. There 
is, therefore, no basis for the grant of service connection 
for fatigue on a direct basis.

VI.  Memory loss and joint pain (other than the low back and 
right knee)

In November 1999, the Board denied service connection for a 
right knee disorder and, in January 2003, the RO granted 
service connection for a low back disorder.  Thus, the 
complaints of joint pain for the right knee and low back are 
not being considered in this decision.  The Board observes 
that there is no documentation of memory loss or joint pain 
(other than the low back and right knee) in the service 
medical records, nor is there a current diagnosis of memory 
loss or joint pain. The Board therefore concludes there is no 
basis for the award of service connection on a direct basis 
under 38 C.F.R. § 3.303. According to VA examination reports 
dated in February 1997 and December 1999, the findings were 
negative for memory loss or joint pain.  

The file does contain various lay statements attesting that 
upon his return from service he had significant problems with 
his memory and joints. The Board notes, however, according to 
the February 1997 VA examination report, the veteran's 
"memory quotient" was 124.  This score indicated well above 
average test performance.  Therefore, the examiner concluded 
that no significant, measurable impairment was present.  The 
December 1999 psychiatric examiner made a similar finding.  

Although the lay statements in support of the veteran's 
claims might serve as "independently verifiable evidence" of 
memory loss, it has in fact been contradicted by the results 
of the VA psychiatric examinations. The Board gives greater 
weight to the observations and diagnostic skills of the 
physicians who found the veteran's memory to be intact, and 
we find that the preponderance of the evidence is against the 
claim that the veteran has a chronic disability manifested by 
memory loss resulting from undiagnosed illness.

The Board finds that the foregoing evidence outweighs any 
evidence to the contrary.  The private medical records do not 
show persuasive findings that the veteran has either memory 
loss or joint pain due to the veteran's service or due to 
undiagnosed illness.

The Board notes that in a September 1996 VA examination 
report, the examiner linked the veteran's complaints of 
memory loss and joint pain to service in the Persian Gulf.  
The September 1996 VA examiner did not provide an adequate 
explanation to support his finding that the veteran's memory 
loss or joint pain was due to service in the Persian Gulf.  
Furthermore, the examiner did not find that either was due to 
an undiagnosed illness.  The Board finds that this evidence 
lacks probative weight in comparison with the more recent 
findings of the VA examiner on the VA examination reports 
dated in February 1997 and December 1999.  

The veteran's complaints of joint pain have been somewhat 
nebulous, and have emphasized the low back and right lower 
extremity, which have already been considered by the Board 
and the RO and are before us at this time.  In his 
application for benefits filed in November 1995, the veteran 
complained simply of joint pain in 1991.  In 1992, a private 
physical therapist noted pain, decreased strength, and 
decreased range of motion in the trunk and bilateral lower 
extremities secondary to back strain.  In a letter dated 
August 5, 1996, the veteran complained of pain in "legs, 
arm, hips back, everywhere" and contended that it was due to 
his service in the Gulf.  The Board notes that medical 
evidence dating from 1997 to 2000 shows mild bilateral carpal 
tunnel syndrome and that the veteran had complained in 1997 
of wrist pain over the previous two years.  Degenerative disc 
disease and osteophytes of the cervical spine were shown in 
1997, osteoarthritis of the left shoulder was shown in 1998, 
and degenerative changes of the right and left feet were 
shown in 2000.  However, the pain in these joints are due to 
known causes, degenerative changes, and the medical evidence 
of record does not show that they were present during service 
and does not relate them to service.

In view of this, the Board concludes that there is no 
evidence of objective indications of chronic disability 
manifested by memory loss or joint pain, as necessary to 
establish entitlement to benefits under either 38 U.S.C.A. § 
1117 or 38 C.F.R. § 3.317. Accordingly, the veteran's appeal 
in this regard also must be denied.

VII.  Conclusion

It is the duty of the [Board] as the fact finder to determine 
the credibility of the testimony and other lay evidence." 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The 
veteran essentially contended in the March 1999 testimony 
before the undersigned and in various written statements that 
he developed fatigue, memory loss, and joint pain as a result 
of service in the Persian Gulf. Such lay assertions as to 
medical causation, however, are of minimal probative value 
when they are not supported by competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). The same 
is true for the other written lay statements provided by his 
wife, child, and military buddy.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claims for service connection for fatigue, memory 
loss, and joint pain, including as due to undiagnosed 
illness. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for asthma is granted.

Service connection for chronic diarrhea is granted.

Service connection for memory loss is denied.

Service connection for joint pain (other than the low back 
and right knee) is denied.

Service connection for fatigue is denied.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

